Title: From George Washington to Francis Fauquier, 2 September 1758
From: Washington, George
To: Fauquier, Francis


To Governor Fauquier 
Honble SirCamp at Fort Cumberland Sepr 2d 1758  Your favour of the 17th Ulto I had the honor to receive the 30th following. If you are surpriz’d to find us Still Incamp’d at this place I shall only remark that your Surprise cannot well exceed my own.
In my last I inform’d your Honor that a Resolution was taken to open a new Road from Rays Town to Fort Duquesne, ’twas instantly begun and since that time from one to two Thousand Men have wrought on it continually—they had by the last accots I recd cut it to the foot of Laurill Hill about 35 Miles and I suppose by this time 1500 Men have taken Posts at Loyall Hanning about 10 Miles further, where I understand another Fort is to be built to deposite our Provisions in.
What time it will require to Build a Fort at Loyall Hanning

and after that is accomplish’d, what further time is necessary to cut the Road thro’ very rugged Grounds to Fort DuQuesne (Grounds of which the Enemy are actually posset & know every advantageous Post to harrass & dispute with us in) I say what time is required for the completion of all this, I must leave to time that faithfull expositor of Events to reveal—not caring even to guess at it myself.
The first Division of the Artillery has past the Allegany Hill and I suppose may by now be got up with the advancd working Party, the 2d Division I beleive may be March’d by this, and they talk of putting all the Troops in motion immediatly.
We have not in our Stores at Rays Town two Months Provisions for the army; and if the best Judges are to be credited, the nipping Frosts will soon destroy the ⟨Grass⟩ on the Mountains, and then, tho’ the Communication is not quite stop’d, the Subsistence for horses is renderd very difficult till Snows and hard Frost prevents all intercourse wt. the ohio and these set in early in November.
The Road from Reas Town to Carlyle from whence the Provisions and Stores chiefly come is perhaps worse than [any] other upon the Continent—infinitly worse than any part of the Road from hence to Fort Duquesne along General Braddocks Road and has already worn out the greatest part of the horses that have been employ’d in Transporting the Provisions—the Carriage of which only, it is said and from good authority I have it, stands the Crown upwards of 40/ every hundred weight.
We have certain advices that the French the 13th Ulto had recd no new Reinforcements at Fort Duquesne from Canada and that their Totall strength at that Garrison could not exceed 800 Men Indians Included—This Intelligence is brought by two Officers of the first Virga Regt, who at different times and in different Partys since the aforesaid 13th have been at Fort Duquesne and there lain wait in view of the Fort observing the works and strength for several days there accots agree exactly and have given great satisfaction to the Commanding Officer being corroborated also by Indian Intelligence a Party of Cherrokees having been out there & some Delawares come in—What a Golden oppy have we lost! but this is past—irrecoverably gone.
A Party of our Troops 75 in numr is now 40 miles advancd

waylaying the Road—from whom I hope a Prisoner, if the Enemy passing or repassing—I sent out also the day before yesterday a Serjeant & 5 Men to Fort Duquesne for Intelligence—they will be back in fourteen days.
I can give your Honour no satisfactory accot of the General. He lay ill at Carlyle a long time of a Flux, from thence getting a little strength he mov’d to Shippensbourg where his Disorder return’d & he continues ⟨there.⟩ By a letter the other day he hopes soon to be at Rays Town where he desires to see Colo. Byrd and I—but alas’ the Expedition must either stand or fall by the present Plan.
In the conference I had with Colo. Bouquet and of which I gave your Honour an accot in my last I did among other things to avert the resolve of opening a new Road, represent the great Expence the Coloney of Virga had been at to support the war, the Charge of raising a 2d Regt at so short a notice; the time limited for the Service of it; and the Cruelty therefore of risking the Success of an Expedition upon such precarious Measures when so much depended on it, and our inability to do more—I then exprest my apprehensions of the Southern Indians in case of a miscarriage, and the increase of French strength in new alliances; & after this I demonstrated very clearly the time it would take us to proceed on the old Road; and at how much easier expense, even if we were oblig’d to get all our Provisions and Stores from Pensylvania—and no occasion for this surely—In fine I urg’d everything then I could do now; and repeated it by Letter Copies of which I have now to shew—if required; but urg’d in vain the Pensylvanians whose Interest present and future it was to conduct the Expedition thro’ their Government, and along that way, because it secures their Frontiers at present, and the Trade hereafter, a Chain of Forts being Erected, had prejudic’d the General absolutely against this Road; made him beleive we were the partial people and determin’d him at all Events to pursue that Rout, so that their Sentiments are already fully known on this matter; and to them as Instigators, may be attributed the great misfortune of this miscarriage; for I think now nothing but a miracle can procure Success.
The Contractor has Orders to lay in at Loyall Hanning for 4000 Men the Winter from whence it is imagin’d that our Expedition

for this Campaign will end there: shoud we serve to make up the Number of Troops which Garrison that place our Frontier is thereby not only expos’d but the Soldiers for want of Cloathing & proper conveniences absolutely perish; few of them having a whole Coat to their backs and many none at all; this is a matter I fully and repeatedly wrote about these 12 Months past: I hope it will now merit the Assembly’s notice.
A Major of Brigade to the Virginia Troops is an Officer absolutely necessary, while there is more than one Regt; the General has repeatedly urg’d this matter; and Colo. Byrd who once Recommended another Gentleman that is now found to be too deeply engag’d in Indian affairs, Joins me in proposing Capt. Robt Stewart for this Office; a Gentleman whose assiduity and Military Capacity is second to none in our Service; we beg the favour therefore of a Commission for him, & that your Honour wou’d be pleas’d to have the Date of it Blank in Order that he may take Rank before some other Majors of Brigade to which his longer Services entitles him.
The First Virga Regt have august’s Pay due to them and no money in the Pay Master’s hands—this he will inform your Honour off more particularly, as desired.
Capt[ai]n Bullen and Capt[ai]n French two Catawbas much esteem’d for their Bravery and steady attachment to our Interest, were kill’d about ten days ago on their way from Winchester to this Camp by the Enemy—we got very early notice of it at this place (it happening within 3 Miles) and sent out several Partys to pursue which they did fruitlessly.
I have wrote to Mr Gist who had the Direction of Indian Affairs to make out such a Return as your Honour requires and forward it to you—he is now at Rays Town—Inclos’d is a Return of my Regiment I beleive it is exact but as six of the Compys are upon the new Road I can absolutely say what alterations have happened there since my last advices.
Thus Sir, I have given your Honour a full and impartial accot of the present posture of our affairs here of which any use may be made you think proper—I may be blam’d possibly for expressing my Sentiments so freely—but never can be asham’d of the Truth—and none but obvious Facts are Stated here—The General I dare say—from his good Character—can accot fully

for these Delays that surprize all that Judge from appearances only—but I really cannot.
Colo. Byrd being very unwell has desired me to offer his Complements to Your Honour an excuse (which is Sickness) for his not writing—I am with all due Respect Your Honrs Most Obt & mo: humble Servant

Go: Washington


P.S. Upon Second thoughts I have transmitted Copies of some of the Letter’s I wrote to Colonel Bouquet (who Commands in the Generals absence) upon the Posture of our Affairs; particularly my Sentiments of the New Road. It will give yr Honour some trouble in reading them; but it will at the same time shew, that nothing in my power has been wanting to bring this Expedition to a speedy, and happy conclusion. As I well foresaw that every delay still Subjected Us to further difficulties—and the chance of encountering a French Reinforcement; which very clearly appear’s they had not receivd the Middle of August—long before which, might we have been there had the old Road been timely adopted. as above I am &ca


Go: Washington
